08-2086-ag
         Chen v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                                A99 083 187
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 11 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                 GUIDO CALABRESI,
 8                 ROSEMARY S. POOLER,
 9                 ROBERT A. KATZMANN,
10                              Circuit Judges.
11       _______________________________________
12
13       QI LIN CHEN,
14                Petitioner,
15
16                        v.                                    08-2086-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, *
20                Respondent.
21       _______________________________________
22       FOR PETITIONER:        Michael Brown, New York, NY.
23




                      *
                      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
             General Eric H. Holder, Jr., is automatically substituted for former
             Attorney General Michael B. Mukasey as respondent in this case.
1    FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
2                           Attorney General; Stephen J. Flynn,
3                           Assistant Director; Imran R. Zaidi,
4                           Trial Attorney, Office of
5                           Immigration Litigation, United
6                           States Department of Justice,
7                           Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Qi Lin Chen, a native and citizen of the People’s

14   Republic of China, seeks review of an April 8, 2008 order of

15   the BIA, affirming the June 2, 2006 decision of Immigration

16   Judge (“IJ”) Steven R. Abrams, which denied his application

17   for asylum, withholding of removal, and relief under the

18   Convention Against Torture (“CAT”).    In re Qi Lin Chen, No.

19   A99 083 187 (B.I.A. Apr. 8, 2008), aff’g No. A99 083 187

20   (Immig. Ct. N.Y. City June 2, 2006).    We assume the parties’

21   familiarity with the underlying facts and procedural history

22   in this case.

23       When the BIA agrees with the IJ’s conclusion that a

24   petitioner is not credible and, without rejecting any of the

25   IJ’s grounds for decision, emphasizes particular aspects of

26   that decision, this Court reviews both the BIA’s and IJ’s


                                  2
1    opinions -- or more precisely, the Court reviews the IJ’s

2    decision including the portions not explicitly discussed by

3    the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

4    Cir. 2005).   For asylum applications governed by the

5    amendments made to the Immigration and Nationality Act by

6    the REAL ID Act, the agency may, considering the totality of

7    the circumstances, base a credibility finding on an asylum

8    applicant’s “demeanor, candor, or responsiveness,” the

9    plausibility of his or her account, and inconsistencies in

10   his or her statements, without regard to whether they go “to

11   the heart of the applicant’s claim.”    8 U.S.C.

12   § 1158(b)(1)(B)(iii).

13       Substantial evidence supports the agency’s adverse

14   credibility determination.    Indeed, the IJ reasonably found

15   that Chen was hesitant in answering his questions and

16   provided limited detail when so questioned.    See id.   As the

17   IJ was in the best position to discern the impression

18   conveyed by Chen, we accord the IJ’s demeanor finding

19   particular deference.    See Majidi v. Gonzales, 430 F.3d 77,

20   81 n.1 (2d Cir. 2005).    Additionally, the agency

21   appropriately relied, in part, on the discrepancy between

22   Chen’s submission of an abortion certificate that he claimed


                                    3
1    his wife received following an allegedly forced abortion,

2    and a U.S. Department of State report indicating that such

3    certificates are issued only for voluntary abortions.     See

4    Xiao Xing Ni v. Gonzales, 494 F.3d 260, 263 (2d Cir. 2007).

5    Regarding the IJ’s finding that Chen failed to submit

6    sufficient corroborating evidence to rehabilitate his

7    testimony, contrary to Chen’s argument, the IJ was not

8    obligated to first identify the particular pieces of

9    missing, relevant evidence, and show that this evidence was

10   reasonably available before relying on this lack of

11   corroboration to support his adverse credibility finding.

12   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341

13   (2d Cir. 2006) (holding that these steps are not required

14   when the applicant is not otherwise credible).

15       Ultimately, because a reasonable fact-finder would not

16   be compelled to conclude to the contrary, the IJ’s adverse

17   credibility determination was supported by substantial

18   evidence.     See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

19   (2d Cir. 2008).     Thus, the agency properly denied Chen’s

20   application for asylum, withholding of removal, and CAT

21   relief.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

22   2006).


                                     4
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7
8




                                  5